Citation Nr: 1100475	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than December 22, 
2006, for the award of service connection for diabetes mellitus 
type II with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.B.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision entitlement to service connection was 
denied for hearing loss and tinnitus.  Service connection was 
granted for diabetes mellitus type II with peripheral neuropathy.

In September 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  

The claim for an effective date earlier than December 22, 2006, 
for the award of service connection for diabetes mellitus type II 
with peripheral neuropathy, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
shows that the Veteran has bilateral hearing loss that is 
attributable to his active military service.

2.  The preponderance of the competent and credible evidence 
shows that the Veteran has tinnitus that is attributable to his 
active military service.




CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  Given the fully favorable decision contained 
herein in regards to the claims of service connection for 
bilateral hearing loss and tinnitus, the Board finds that 
discussion of the VCAA notice provided to the Veteran is 
unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.  To whatever extent 
the decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as a disability rating and 
effective date, the Board finds that the agency of original 
jurisdiction will address any applicable downstream issues when 
effectuating the award and therefore any failure to provide this 
notice at this junction cannot prejudice the claimant because he 
will be free to appeal any unfavorable finding by the agency of 
original jurisdiction regarding the disability rating and 
effective date.



Service Connection

Through submitted statements and hearing testimony, the Veteran 
asserts that he has bilateral hearing loss and tinnitus as a 
result of his active military service.  Specifically, he states 
that he was exposed repeatedly to loud noise primarily from 
artillery fire in training and during the Vietnam War.  The 
Veteran states that he was an assistant gunner for firing 
Howitzer canons.  He maintains that any current hearing loss and 
tinnitus is related to the in-service noise exposure.  Thus, the 
Veteran contends that service connection is warranted for both 
bilateral hearing loss and tinnitus.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Bilateral Hearing Loss

The Veteran's service treatment records are negative for 
complaints of, treatment for, or a diagnosis of hearing loss.  
Additionally, his April 1968 separation examination was normal 
with respect to the ears and audiometric testing.  Moreover, 
there is no express documentation that that the Veteran was 
exposed to loud noise during service.

Although there is no official documentation of in-service noise 
exposure, the Veteran is competent to report factual matters of 
which he has first hand knowledge, such as exposure to loud noise 
when firing artillery canons.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).  The Veteran's DD-214 and personnel records 
support his statements and testimony in this regard.  His 
military occupation specialty (MOS) was coded as 11C1P and 13A1P 
when he was stationed in Vietnam.  These coincide with duties as 
an indirect fire crewman, a cannoneer, and an ammo bearer.  The 
Veteran was also assigned to artillery and infantry units during 
the Vietnam War.  Given this information, repeated exposure to 
loud noise is consistent with the circumstances and conditions of 
his service.  Thus, the Board finds that he Veteran was likely 
exposed to loud noise during his military service.  

Post-service medical records do not document any treatment for 
hearing loss until many years after the Veteran's separation from 
military service.  In this regard, the Veteran testified that he 
began to experience hearing loss at about the time he separated 
from service, but he did not seek treatment because he did not 
think anything could be done and he just lived with the hearing 
loss.  He also does not remember taking a hearing test at his 
separation examination.  At the hearing, C.B. recalled that she 
noticed that the Veteran could not hear well as early as 1968.  
The Veteran stated that he may have been told he had hearing loss 
by a private treating physician about 15 years after service, but 
any such records could not be located.

A January 2007 audiology consultation report from the VA Medical 
Center in Bay Pines, Florida, reflects that the Veteran presented 
with a history of gradual hearing loss.  The audiologist, E.K.T., 
noted that the Veteran had a positive history of military noise 
exposure from artillery.  A diagnosis of bilateral sensorineural 
hearing loss was provided.  E.K.T. stated that the Veteran's 
military noise exposure was more likely as not a contributing 
factor to his hearing impairment.  E.K.T. noted that the 
Veteran's impaired hearing was consistent with both aging and 
noise-induced cochlear pathology.

In June 2008, the Veteran underwent VA audiologic examination in 
connection with the claim.  The audiologist, P.J.M., diagnosed 
the Veteran with bilateral sensorineural hearing loss.  Notably, 
audiometric testing revealed that the Veteran had hearing 
impairment for VA purposes under 38 C.F.R. § 3.385.  P.J.M. 
reviewed the claims file and noted the Veteran's in-service noise 
exposure to artillery.  P.J.M gave the opinion that it is less 
likely as not that the Veteran's current hearing loss is a result 
of noise exposure while in the service.  The rationale was that 
the Veteran's hearing at separation was normal.

Here, there are two conflicting medical opinions as to the origin 
or onset of the Veteran's bilateral hearing loss.  The Board does 
not find the June 2008 opinion by P.J.M. to be persuasive because 
the Veteran's hearing loss was not attributed to any cause and 
because the opinion appears to have not taken into consideration 
the Veteran's statements (and that of C.B.) that he has had 
hearing loss since his separation from military service.  
Additionally, the Court has held that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The January 2007 opinion from E.K.T. was made without a review of 
the Veteran's claims file, including the service treatment 
records.  Nevertheless, E.K.T. noted an accurate medical history 
and the in-service noise exposure from artillery.  E.K.T. did not 
appear to find the level of hearing at separation to be relevant 
to the origin of the Veteran's hearing loss.  Instead, E.K.T. 
noted that the results from audiometric testing indicated that 
the Veteran's impaired hearing was attributable to both aging and 
noise-induced pathology.  Significantly, the record is devoid of 
evidence that the Veteran was exposed to loud noise other than in 
service.  He testified that he drove a truck in his post-service 
occupation, but that the noise level was low, particularly 
compared to the level of exposure from the Howitzers.  Thus, 
E.K.T.'s opinion finds support in the record.

In view of the evidence, E.K.T.'s January 2007 opinion has more 
evidentiary value compared to P.J.M.'s June 2008 opinion.  See 
Evans, 12 Vet. App. at 30; Owens, 7 Vet. App. at 433.  At the 
least, the competent medical evidence is in equipoise.  The 
Veteran does not have the medical expertise to provide an opinion 
on a complex medical matter such as whether the origin of a 
hearing loss is attributable to noise exposure decades earlier.  
Nevertheless, he has provided seemingly credible testimony as to 
experiencing in-service noise exposure and a continuity of 
hearing problems ever since service that is supported by the 
testimony of C.B.  Although there is some indication that the 
Veteran's hearing loss is, in part, related to the aging process, 
when reasonable doubt is resolved in his favor, the Board finds 
that the competent and credible evidence shows that it is as 
likely as not that the Veteran has bilateral hearing loss that is 
attributable to his active military service.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In view of this finding, the Board 
concludes that service connection is warranted for bilateral 
hearing loss.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.385.

Tinnitus

Similar to hearing loss claim, the Veteran's service treatment 
records are negative for complaints of, treatment for, or a 
diagnosis of tinnitus.  The Veteran testified that he experienced 
ringing in his ears during artillery fire.  He stated that 
ringing in the ears would come and go and that he has experienced 
it ever since he separated from service.  C.B. recalled that the 
Veteran indicated that he had ringing in the ears since 1968.

The January 2007 audiology consultation report reflects that the 
Veteran had a positive history of tinnitus along with the 
previously noted history of military noise exposure.  The Veteran 
reported that he had intermittent tinnitus bilaterally.  E.K.T. 
stated that the Veteran's tinnitus was consistent with his 
cochlear pathology.  As noted in the analysis of the hearing loss 
claim, E.K.T. determined that the Veteran's cochlear pathology 
was both noise-induced and related to aging.  Thus, the report 
implies that the Veteran's tinnitus is also noise-induced and 
related to aging.

In contrast, at the June 2008 VA examination, P.J.M. found that 
the Veteran did not have a history of tinnitus and that he did 
not complain about tinnitus at the examination.  P.J.M. gave the 
opinion that tinnitus is not due to the Veteran's military noise 
history because the Veteran did not complain of tinnitus at the 
examination.

The Board does not find the June 2008 opinion to be persuasive 
because it does not find support in the record.  The Veteran's 
seemingly credible testimony, along with the testimony of C.B., 
and the January 2007 audiology consultation report indicate that 
he does in fact have tinnitus.  Notably, tinnitus or ringing in 
the ears is the type of condition that is capable of observation 
by a lay person.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 
495 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Additionally, it is the type of medical condition that can be 
diagnosed by a lay person.  See Jandreau, 492 F.3d at 1377.  

As to this claim, the Veteran has provided seemingly credible 
testimony as to experiencing in-service noise exposure and a 
continuity of tinnitus/ringing in the ears ever since service 
that is supported by the testimony of C.B.  Although there is 
some indication that the Veteran's tinnitus is, in part, related 
to the aging process, when reasonable doubt is resolved in his 
favor, the Board finds that the competent and credible evidence 
shows that it is as likely as not that the Veteran has tinnitus 
that is attributable to his active military service.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In view of this 
finding, the Board concludes that service connection is warranted 
for tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As to the earlier effective date issue, in a July 2008 statement 
the Veteran expressed disagreement with the June 2008 rating 
decision that granted service connection for diabetes mellitus 
type II with peripheral neuropathy effective from December 22, 
2006.  He believed the effective date should be at least one year 
earlier.  In November 2008, the RO issued a rating decision in 
which it denied entitlement to an earlier effective date but did 
issue a statement of the case.

Because the Veteran submitted a notice of disagreement with the 
June 2008 rating decision in regards to the assigned effective 
date, the issuance of a statement of the case was warranted.  See 
38 C.F.R. §§ 19.26, 19.29 (2010).  Therefore, this issue must be 
remanded to the RO/AMC for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following action:

As to entitlement to an effective date 
earlier than December 22, 2006, for the 
award of service connection for diabetes 
mellitus type II with peripheral 
neuropathy, the RO/AMC should issue a 
statement of the case.  Only if the Veteran 
thereafter files a timely substantive 
appeal should this issue be returned for 
review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
NEIL T. WENER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


